 

CQS8e1 22 1-G\1O65994NNRB DeecuTmant.21 FrveacbOA/2421 Paggel bbl2

420 Lexington Avenue Catherine A. Rinaldl
New York, NY 10170 President
www. mia. info

i Metro-North Railroad

August 24, 2021

Via ECF filing ZN? CaoErtenT—
eee

Honorable Naomi Reice Buchwald

Southern District of New York 7 he cc rt

Daniel Patrick Moynihan ads .

United States Courthouse Piaf, Ex Allacn

500 Pearl St. [4,202 af 10/3) as,

New York, NY 10007-1312

: Kelly Palmer v. Metro-North Railroad Ae ge fe
Re: Kelly Palmer v. Metro-No ailroa chanel,
USBDf

File No.: 21-CV-05994 (NRB)
Initial Conference Date: September 23, 2021
Angee AS 227

Dear Honorable Judge Buchwald:

Please be advised that my office just became aware that an Initial Conference has been scheduled
for September 23, 2021.

This letter is to request an adjournment of the conference in this matter due to the fact that I have
scheduled a vacation and I will be out of the Country at that time. This vacation has been planned
for almost one month. I am hoping that this Court will grant this extension since this will be the
first time I am able to go on a vacation due to the pandemic.

Per your court’s rules, please be advised of the following:

1. Initial Conference original date is 9-23-21. Based upon discussion with adversary, both
parties can appear for a conference either on October 12 (morning only) or October 14
(all Day);

This is the first request of adjournment by this office;

Not applicable;

I have spoken to my adversary and he consents to the said adjournment;

This adjournment will not affect any other scheduled dates since the parties have yet to
submit a Case Management Plan.

on oe ie et

MTA Metro-North Railroad is an agency of the Metropolitan Transportation Authority, State of New York
Janno Lieber, MTAActing Chair & CEO

 

 
 

aase1 124 1¢¢eBSSS4NARB Dideauieant?1 AttecbOAZ2421 PAggenob2

Letter to Hon. Naomi Reice Buchwald
Palmer v. Metro-North Railroad
August 24, 2021

Page 2 of 2

Thank you for your courtesies in this matter.

Alan Muraidekh
Senior Associate Counsel

Email: AMuraidekh@mnr.org
Phone: (212) 340-2203

cc: Steven L. Kantor, Esq. via ECF

MTA Metro-North Railroad is an agency of the Metropolitan Transportation Authority, State of New York
Janno Lieber, MTAActing Chair & CEO

 
